THE COURT.
Pursuant to the mandate of the Supreme Court of the United States filed herein on the 27th day of December, 1943,
It is Hereby Ordered that the judgment of this court given, made and entered in said action on the 27th day of November, 1942, affirming the judgment entered in said action by the Superior Court of the State of California, in and for the County of Fresno, on the 14th day of May, 1941, be and the same is hereby vacated and set aside and the remittitur of this court, heretofore filed with the clerk of said superior court upon said affirmance of said judgment, is hereby recalled and annulled, and
It Is Further Ordered, Adjudged and Decreed that the judgment of said superior court given, made and entered on said 14th day of May, 1941, in said action in favor of the plaintiff therein, Pennsylvania Railroad Company, and against said defendant, Midstate Horticultural Company, Inc., be and the same is hereby reversed, and said action is hereby remanded to said superior court, and the said superior court is hereby ordered and directed to enter judgment in said action in favor of defendant and appellant, Midstate Horticultural Company, Inc., upon each and all of the causes of action set forth in the amended complaint on file in said action, defendant and appellant herein to recover its costs on appeal and in said superior court.
Let the remittitur of this court issue forthwith.